Defendant was convicted of the crime of embezzlement. He appeals from the judgment of conviction and from the order denying his motion for a new trial. There is no dispute as to the principal facts in the case. The sole question presented as to the evidence is: Did it establish the crime of larceny or that of embezzlement?
Briefly, the evidence was that on the afternoon of December 14, 1916, defendant went to the livery-stable of the prosecuting *Page 352 
witness, one Silverose, in the city of Merced, and stated to him that his name was Miles and that he wanted to hire a horse and buggy to go to Atwater, a short distance from Merced. Silverose rented the rig to defendant upon defendant's promise to return the property that evening, for the charge of $1.50. Not having returned the property as promised, Silverose began inquiry the next day, and on December 26, 1916, located it at the livery-stable of one Watson, at Livingston, in the county of Merced, to whom defendant had sold it. Defendant testified that he conceived the intention of stealing the property before he went to Silverose's stable. It is stated in his brief: "He practically admitted the taking and carrying away of the outfit and the sale and disposition of the same to Watson, but contended exclusively that he had formed this original intent to secure the possession of the personal property, prior and at the time of the removal of the same from the barn at Merced." The jury were not bound to believe the testimony of defendant as to his intent at the time he rented the property. There was sufficient evidence from which the jury were justified in finding that defendant's intention was to embezzle the property and was formed after it came into his possession under the agreement that it was rented, thereby making him simply a bailee. The implied finding of the jury upon this point is conclusive. (People v. Crane, 34 Cal.App. 599, [168 P. 377].)
Prejudicial error is claimed of the following instruction: "You are instructed as a matter of law that when the defendant testifies as a witness in the case he becomes the same as any witness, and his credibility is to be tested by and subjected to the same test which legally applies to any other witness; and in determining the degree of credibility that shall be accorded to the testimony of any witness, you have a right to take into consideration the fact that he is interested in the result of the prosecution, as well as his demeanor and conduct upon the witness-stand, and during the trial, and you may also take into consideration the fact, if such is the fact, that he has been contradicted by other witnesses, and if you find after considering all the evidence in this case that any witness has willfully and corruptly testified falsely to any material fact, you have a right to entirely disregard his testimony, excepting so far as his testimony is corroborated by other credible evidence." *Page 353 
An instruction of this character is commented upon inPeople v. Bartol, 24 Cal.App. 659, 666, [142 P. 510], and was held not prejudicial. We think the opinion in that case sufficiently disposes of the objection now urged. Section 4 1/2, article VI, of the constitution has materially restricted the power of the court to grant new trials since the decision in People v. Maughs, 149 Cal. 262, [86 P. 187].
An instruction was given which, in effect, told the jury that they were not to be guided in arriving at a verdict by "the consequences to ensue should you arrive at a particular conclusion. You are to determine the fact of the guilt or innocence of the accused according to your deliberate conviction and the law has settled what the effect of that fact shall be." We do not think this instruction "directs the jury's attention to the testimony of the defendant . . . and to view his evidence with caution," etc., as is urged. The instruction bears no such construction.
We discover no objection to the following instruction: "You are further instructed that, although as men you may sympathize with those who suffer, yet as honest men bound by oath to administer judgment according to law and evidence, you should not act upon your sympathies without any proof; mercy does not belong to you. No question of mercy, sentiment, or anything else resides with you, except the question of whether or not you believe from the evidence, and beyond a reasonable doubt, that the defendant is guilty."
The court gave the following instructions: "I instruct you that in the state of California embezzlement is the fraudulent appropriation of property by a person to whom it has been intrusted; also every person intrusted with property as a bailee who fraudulently converts the same or the proceeds thereof to his own use is guilty of embezzlement. I instruct you that if you find from all the evidence that the defendant hired the personal property described in the information from J. V. Silverose, that he thereupon became a bailee of the property thus hired.
"The distinction between larceny and embezzlement is that in larceny the guilty party does not have the lawful possession of the property and in embezzlement the guilty party has the lawful possession of the property."
It is urged that these instructions do not correctly state the law as applicable to the evidence in this case, as they *Page 354 
ignore the defense that defendant formed the intent to steal the property before he hired it or became bailee. Had the court failed to instruct the jury further upon the distinction between larceny and embezzlement as applicable to the evidence and particularly the testimony of defendant that he intended to steal the property at the time when it was placed in his custody, the instruction would be open to criticism. A person may hire a horse and become a bailee and at the same time all the facts taken into consideration, a case of larceny might be made out. (People v. Smith, 23 Cal. 280.) But the court, at defendant's request, we think made the point quite clear to the jury by the following instruction:
"There is a crime known to the law as larceny. It is a crime very similar to embezzlement, yet it is entirely distinct and different from embezzlement.
"Larceny is the felonious stealing, taking, carrying, leading, or driving away the personal property of another.
"Embezzlement is the fraudulent appropriation of property by a person to whom it has been intrusted.
"The difference between the crime of larceny and the crime of embezzlement is this: In larceny the person taking and driving away the property of another must have at the time he takes and drives away such property the intent then and there to steal such property. In embezzlement there must be no intent to steal at the time the person takes and drives away the property, but the person must have come into lawful possession of such property and thereafter formed the intent to fraudulently convert it to his own use. When a person intends from the beginning to steal, and does steal, the crime is larceny and not embezzlement. Therefore, I instruct you that if, in this case, the defendant had, at the very time he took and drove away the property described in the information, an intent to steal, and did steal it, that he is not guilty of embezzlement, and your verdict in that event, and if you should find the fact so to be, should be not guilty."
The court gave an instruction upon intoxication or drunkenness as forming no defense for the commission of crime. The objection seems to be that it was wholly unnecessary. There was some testimony as to defendant's condition in respect of sobriety at the time. We do not think that this feature of the case became material or called for an instruction. However, the instruction was harmless. *Page 355 
At defendant's request, the court instructed the jury as follows: "A person accused of a crime is not compelled to testify at the trial of the case. The law permits him to remain silent, and if he does elect to remain silent, that circumstance cannot be used against him nor alluded to upon the trial. However, in this case, the defendant has voluntarily gone upon the witness-stand and has testified in his own behalf." The court struck out what followed. This was not error, for the court had in a previous instruction substantially given an instruction covering the matter stricken out.
Attention is called in defendant's brief to the cross-examination of defendant and "to the several objections made to the questions propounded by the district attorney to the defendant while upon the witness-stand in his own defense. They are contained," says the brief, "on pages 53," etc., mentioning consecutively the pages to page 79, inclusive. Such designation of alleged errors is not sufficient to require the reviewing court to consider them.
It is stated in the brief that "the questions propounded by the district attorney as to whether or not the defendant had theretofore been convicted of a felony was highly improper and prejudicial to his substantial rights." It is further suggested that the testimony given by the defendant was substantially the same as that given by the prosecuting witness, and as there was no conflict, "there was no necessity for the impeachment of the defendant." As to this latter statement, defendant overlooks the fact that he testified to his intention to steal the property at the time he received it. If the jury had believed him, the verdict must have been not guilty. It was quite within the right, if it was not the duty of the prosecuting attorney, to meet this statement by the impeachment of the defendant. An examination of the record shows that most of the matters complained of in the pages mentioned are recorded on pages 63 to 69, and occurred out of the hearing of the jury and while they were temporarily excused. The jury being called into court, the defendant was asked as to whether or not he had been previously convicted of a felony and admitted it to be a fact. It was also brought out upon the challenge of defendant's counsel that defendant had been convicted of a felony on more than one occasion. Defendant having invited the proof of a second felony, he has no cause for complaint. Besides, we see no reason why, for purposes *Page 356 
of impeachment, the prosecuting attorney should be limited to inquiry as to one felony.
The judgment and the order are affirmed.
Burnett, J., concurred.